DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 29 June, 2022.
Claims 1, 11 and 19 have been amended.
Claims 1 – 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 11 is representative. Claim 11 recites:
A method, performed by one or more electronic processors, for improving processing of a radiological report, the method comprising: 
retrieving an original radiological report from a database;
retrieving an addended radiological report corresponding to the original radiological report from the database; 
comparing the original radiological report with the addended radiological report to determine one or more differences between the original radiological report and the addended radiological report using a string matching process; 
classifying each difference of the one or more differences by assigning a class to each difference; 
assigning a score for each difference based on the class assigned to the difference and further based on contextual parameters, the score grading severity of an error or omission in the original radiological report indicated by the difference; and 
controlling a display device to display a quality assessment score for the original radiology report computed using at least one of the scores.
Claims 1 and 19 recites systems that executes the steps of the method recited in Claim 11.
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system and a method which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 11, recite limitations that encompass an abstract idea including:  
comparing the original radiological report with the addended radiological report to determine one or more differences between the original radiological report and the addended radiological report; 
classifying each difference of the one or more differences by assigning a class to each difference; 
assigning a score for each difference based on the class assigned to the difference and further based on contextual parameters, the score grading severity of an error or omission in the original radiological report indicated by the difference. 
The claims, as illustrated by Claim 11, recite limitations that encompass an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The claims recite retrieving an original and addended report and comparing them to determine differences. Each difference is assigned to a class and to a score based on the class. The scores may be further adjusted based on contextual parameters. Scores for differences are used to obtain and display a quality assessment score. The specification discloses that it is common that an initial report may be modified at a later data to correct typos, add missing findings, to modify an erroneous finding, add information that was not available at the time of the initial report, such as a biopsy report (0017). Additionally, the specification discloses that existing or current medical practice includes modifying a radiology report using addendums that are input by a radiologist during the course of their normal radiology readings, and do not impose additional workload on radiologists (0018 - 0021). 
Comparing two reports to determine differences between them, using well-known techniques as disclosed in the specification, is a process that, except for generic computer implementation steps, can be performed in the human mind. For example string matching can be performed mentally. Similarly classifying and scoring the differences may be performed mentally. A person can determine if the change was for a typo, an addition or modification, etc., and determine the severity of the error or omission by observing the difference and making a judgement or form an opinion as to its class. Since each class is assigned a score in advance, scoring the difference is a simple mental observation. As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 11, recite limitations that encompass an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Comparing, classifying and scoring radiology reports is process that merely organizes this human activity. This type of activity, i.e. performance assessments of radiology reports, includes conduct that would normally occur when assessing the quality of medical reports. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite limitations that include additional elements beyond those that encompass the abstract idea above including:
retrieving an original radiological report from a database;
retrieving an addended radiological report corresponding to the original radiological report from the database; and 
controlling a display device to display a quality assessment score for the original radiology report computed using at least one of the scores
using a string matching process.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The electronic processor, display device and database are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer components and functions. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Retrieving reports from a database using conventional devices is an insignificant extra-solution activity – i.e. a data gathering step. Similarly, displaying the results of the abstract process is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. 

Similarly, string matching is disclosed at a high level of generality. For example string matching may be performed using the Levenshtein difference algorithm. Using string matching techniques to compare two reports merely adds instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Examiner notes with interest that the example presented in the specification @ 0026 – 0029 (as published) shows two different strings for comparison. Examiner asserts that a human can visually compare the strings and identify differences. Even more complex text may be compared visually for differences.
Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract report scoring process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract report scoring process. Retrieving information is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. Displaying the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group. String matching techniques, including the Levenshtein difference algorithm are well-known and conventional computer functions. Indeed, WO 00/39788 to Schalk et al. discloses that the Levenshtein distance algorithm is known in the art since 1983.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. an electronic processor, display device and database). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: original and addended reports retrieves a single or separate documents (2, 3, 12, 13, 20); types of context (5, 15); creating a quality assessment score which grades the highest severity of error or omission (6, 16); those that recite additional abstract ideas including: displaying section specific or seniority specific views (i.e. filtering) (7, 17); counting keywords and phrases and assigning the class based on the number (8, 18); those that recite well-understood, routine and conventional activity or computer functions including: applying NLP to separate the single document (4, 14); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 10, 19 and 20 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The Prior Art

The prior art discloses the invention claimed in the independent claims, except for the limitations directed to assigning a score for each difference further based on contextual parameters. For example, Ratwani et al (US PGPUB 2017/0206317 A1) discloses receiving a preliminary and final radiology report, comparing the reports to determine a difference, classify and score the difference and display the result. Ratwani does not disclose the recited contextual parameters. A further search finds that while context maybe used for various purposes during creation and review of radiology reports, nothing in the prior art discloses using contextual parameters, in part, to score report.
Response to Arguments
Applicant's arguments filed 29 June, 2022 have been fully considered but they are not persuasive. Applicant argues that the recitation of a string matching process/Levenshtein distance algorithm, renders the claims patent eligible. Applicant asserts that string matching is a computer process that cannot be performed in the human mind. Examiner disagrees. Any person having normal cognitive ability can look at the test strings in paragraphs 0027 and 0028 of the specification and determine differences. The “string matching process” recited in Claims 1 and 11 are not limited to processes performed in a computer. Even if one were to construe the recited string matching process as one that requires a computer, which Examiner does not, this merely applies well-known techniques to an ordinary mental process. This is an “apply it” limitation.
Similarly, with respect to using a “Levenshtein difference algorithm” to compare text strings, Examiner disagrees that that the algorithm requires a computer. For example, see the example in Cuelogic Insights. Counting the number of single character insertions, deletions or substitutions required to change one text into the other is a process that can be performed mentally. Even if the amount of text to be compared precluded a human from measuring the different between two report using the Levenshtein algorithm, this algorithm is used to gather data for further processing, and is a purely convention technique.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“The Levenshtein Algorithm”; Cuelogic Insights; 25 January, 2017;
US PGPUB 2005/0149507 A1 to Nye discloses distance matching techniques to evaluate text strings including the Levenshtein distance algorithm.
US PGPUB 2007/0013968 A1 to Ebaugh et al. discloses that the Levenshtein distance algorithm to evaluate text documents is known to those skilled in the art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 6 August, 2022